q}
;
                                        OFFICIAL BUSINESS Cll/)                     U.S. POSTAGE»PITNEY BOWES
                                        STATE OF TEXAS    WI/)
                                                          l-et                      II~~~
                                                          a::·...J                  \.1!:1   ~~··'!¥
                                        PENALTY FOR       ou                          ~=-==
                                        PRIVATE USE
                                                          !I) I-
                                                          WI/)
                                                          a:: a::
                                                                                    ZIP78701
                                                                                    02 1VV
                                                                                                 $000 416
                                                                                                      •
                                                               a..U::               0001401623 AUG. 25. 20 15.
     P.O. BOX 12308, CAPITOL STATION
         AUSTIN, TEXAS 78711
                                                           . ?b\v\'Cr\
                                       RE:WR-83,335-01     \'b (} ·{:>                  .j.i'!'C
                                       DWAYNE KEI.TH LOPEZ              \V \~
                                               - TDC # 2992532           \      /            ~
                                                                             'At\ c_,-5 r-c)k'-
                                                                             , l ~ Q;s, r--0~
                                                                                oo~·.
                                                 ·~-----._I
                                                                                   j
                                                                                  j
                                                                                 j
                                                                                j
                                                                               j
                                                                              j
                                                                             j
                                                                            j
                (                                                          j
                                                                          j
                                                                         j
                                                                        j
                                                                       j
                                                                      j
       I
           '.                                                        j
                                                                    j
                                                                   j
                                                                  j
                                                                 j
                                                                j
                                                               j
                                                              j
                                                             j
                                                            j
                                                           j
                                                          j

,·.:

                -                                    j
                                                      j
                                                       j
                                                        j
                                                         j




                                                    j
                                                   j
                                                  j
                                                 j
                                                j
                                               j
                                              j
                                             j
                                            j
                                           j
                                          j
                                         j
                                        j
                                       j
                                      j
                                     j
                                    j
                                   j
                                  j
                                 j
                                j
                               j
                              j
                             j
                            j
                        !j
                        . j
                          j
                         j
                        j
                       j
                      j
                     j
                    j
                    J